DETAILED ACTION
This Office Action is in response to the filing of an Information Disclosure Statement (IDS) on 2/16/2021. The IDS has been filed after a Notice of Allowance, but before the payment of an Issue Fee. The IDS complies with 37 CFR 1.97 requirements as there is both a statement under 37 CFR 1.97(e) and the payment of a fee under 37 CFR 1.17(p).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, JP 2013-544170, JP 2014-113260, JP 2013-516283, and JP 2005-533584, all fail to include an English translation, abstract, or explanation of relevance. It is further noted that JP 2004-512146 appears to have a corresponding WO document in English attached to it, but the document is illegible. It has been placed in the application file, but the information referred to therein has not been considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785